t c memo united_states tax_court ronald d fisher petitioner v commissioner of internal revenue respondent docket no filed date phillip h hamilton and ebony r huddleston for petitioner james a kutten for respondent memorandum findings_of_fact and opinion kroupa judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to the taxable_year we decide whether we have jurisdiction over an overpayment properly before the court under sec_6512 after respondent has conceded the fraud_penalty 1all section references are to the internal_revenue_code in continued that justified the unlimited limitation period under sec_6501 and the regular 3-year limitations_period has expired we conclude that we have jurisdiction to decide the case on the merits including a determination concerning the amount of any overpayment for findings_of_fact petitioner resided in illinois at the time he filed the petition petitioner submitted a form_1040 u s individual_income_tax_return for on date before the extended due_date and then timely filed a form 1040x amended u s individual_income_tax_return claiming a dollar_figure refund for respondent issued petitioner a deficiency_notice for and on date respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax for a dollar_figure deficiency for and an dollar_figure deficiency for respondent also determined an dollar_figure fraud_penalty under sec_6663 for an dollar_figure fraud_penalty for and a dollar_figure fraud_penalty for in determining the fraud_penalty for respondent relied on the extended limitations_period under sec_6501 for false and fraudulent_returns continued effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2tax may be assessed at any time in the case of a false and fraudulent return filed with the intent to evade tax sec_6501 further respondent denied petitioner’s timely refund claim for stating that if petitioner contested the determinations in the deficiency_notice with this court he should include his refund claim in the petition petitioner timely filed a petition for redetermination petitioner asserted that respondent erred in determining deficiencies and fraud penalties for and and in disallowing his refund claim for respondent conceded the fraud penalties and asserted in his answer that the limitations_period for expired before the deficiency_notice was issued he then brought the motion to dismiss for lack of jurisdiction and to strike as to taxable_year stating that this court does not have jurisdiction over because the deficiency_notice was issued after the limitations_period expired respondent failed to provide any legal authority supporting his motion and petitioner objected asking the court to deny respondent’s motion and find that we have jurisdiction to determine the amount of overpayment for opinion the parties agree that the regular 3-year limitations_period under sec_6501 for assessing a deficiency for expired before respondent issued the deficiency_notice the parties disagree however whether this court has jurisdiction to decide the merits of petitioner’s claim for an overpayment we hold that we have jurisdiction in this case under sec_6512 and that we do not lose jurisdiction simply because respondent conceded the fraud_penalty that justified the unlimited limitations_period we shall begin by describing the general principles of our jurisdiction this court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 we have jurisdiction to redetermine a taxpayer’s federal tax_liabilities in a deficiency proceeding where the commissioner has issued a valid deficiency_notice and the taxpayer has timely filed a petition sec_6212 and sec_6213 rule a c gustafson v commissioner 97_tc_85 93_tc_22 we must dismiss a case in which there is no valid deficiency_notice monge v commissioner supra pincite respondent does not dispute that the deficiency_notice is valid accordingly petitioner properly invoked our jurisdiction by timely filing a petition for redetermination of a deficiency under sec_6213 once we acquire jurisdiction to redetermine a deficiency we also have jurisdiction to determine the amount of any overpayment of the same tax for the same taxable_period sec_3the expiration of the sec_6501 limitations_period before the mailing of the deficiency_notice does not go to the jurisdiction of this court 19_bta_809 affd 62_f2d_754 2d cir 4there are certain exceptions not relevant here to our jurisdiction under sec_6512 see sec_6512 and b 592_f2d_1069 9th cir naftel v commissioner supra pincite this jurisdiction is limited to the same taxable_year or years represented in the deficiency_notice and for which the taxpayer has timely filed a petition for redetermination sec_6512 these provisions generally ensure that where the taxpayer has timely filed a tax_return and a deficiency_notice has been issued the taxpayer can obtain a refund of any overpayment_of_tax 516_us_235 petitioner met the sec_6512 jurisdictional requirements when he timely filed the petition with this court accordingly we conclude that this court had jurisdiction at the time petitioner filed the petition to determine whether there was a deficiency for and whether there was an overpayment for we now consider whether subsequent acts cause us to lose jurisdiction over a claim for an overpayment generally our jurisdiction once invoked remains unimpaired until the controversy is decided 110_tc_35 100_tc_495 naftel v commissioner supra pincite respondent contends however that even though we originally had jurisdiction to determine the amount of any deficiency or overpayment for we lost jurisdiction when he conceded the fraud_penalty that justified 5the look-back rules of sec_6512 do not pose a jurisdictional hurdle as petitioner timely filed a return and refund claim and respondent did not disallow the refund claim before issuing the deficiency_notice the extended limitations_period for the assessment of a deficiency under sec_6501 we disagree our jurisdiction is based on the snapshot in time when petitioner timely filed the petition we have determined that at that time petitioner met all the jurisdictional requirements of sec_6512 respondent’s subsequent concession of the fraud_penalty which resulted in a bar to assessment for does not cause us to lose jurisdiction because our jurisdiction does not depend on respondent’s ability to assess a deficiency see 19_bta_809 affd 62_f2d_754 2d cir worden v commissioner tcmemo_1994_193 the statute_of_limitations is an affirmative defense and its application does not pose a jurisdictional question when an overpayment claim is properly before the court mackey v commissioner tcmemo_1991_149 we conclude that when we have jurisdiction under sec_6512 over a claim for an overpayment we do not lose that jurisdiction when the commissioner subsequently concedes the fraud_penalty and argues that the normal 3-year limitation period bars assessment of a deficiency accordingly we will deny respondent’s motion to dismiss for lack of jurisdiction and to strike as to to reflect the foregoing an appropriate order will be issued
